Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on December 2, 2021. Claims 1-15 and 17-20 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 12/2/2021 clarifying the language of the claims the 112 rejections made against the claims in the office action of 9/2/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites that that features comprises one of a groove and a notch in a shoulder, however claim 1 from which claim 5 depends has been amended to recite that each electrode segment has a groove, therefore it is unclear whether applicant is reciting when claiming a feature a different groove being present or the same groove recited within claim 1. Further, it appears from the recitation within claim 1 which recites “each electrode segment has a groove” that each electrode segment contains at least a groove, clarification is required.  Claim 6 recites that the strut comprises a plurality of channels to receive the flexible conductors, however claim 1 has been amended to recite “a strut having channels”, therefore it is unclear whether applicant is reciting a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0269337 to Dye et al. (Dye) in view of US 2014/0309719 to Oster et al. (Oster) and US 2004/0019372 to Cole (Cole) (all previously cited). 
**The patentability of a product is based on the product itself it does not depend on its method of production, therefore the patentability of the medical lead claimed in claims 1-14 is based on the medical lead itself it does not depend on its method of production, e.g. centerless grinding, see MPEP 2113. Further, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, therefore in claims 15 and 17-20 only the structure implied by the steps is limiting, see MPEP 2113. 
In reference to at least claim 1
Dye teaches medical leads with segmented electrodes and methods of fabrication which discloses a medical lead (e.g. lead Figs. 1D, 1E) for 
Oster teaches a lead end having slotted member which discloses a medical lead for implantation (e.g. Fig. 1) comprising: an electrode assembly comprising a plurality of electrodes (e.g. 230-233); wherein each of the plurality of electrodes comprise a plurality of electrode segments (e.g. segmented electrodes, paragraphs [0043],[0079],[0081]) and wherein each electrode segment has a flexible conductor directly coupled to it (e.g. each contact ring is coupled with a conductor, Figs. 7-9, paragraph [0052]); a strut coupled within the plurality of electrodes (e.g. 200) such that each of the flexible conductors coupled to the plurality of electrode segments are supported between the strut and each of the plurality of electrodes by the strut (e.g. conductors located within slots of the slotted member, Figs. 10-11, paragraphs [0047],[0070]); and an insulator filling gaps between the plurality of electrodes, the strut and the flexible 
Cole teaches an implantable lead with coplanar contact coupling which discloses a contact or conductor coupling “a wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment (e.g. contact or conductor coupling “wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Dye with the teachings of Cole to include a slotted member “strut” coupled within the plurality of electrodes such that each of the flexible conductors coupled to the plurality of electrode segments are supported by the strut in order to yield the predictable result of providing proper alignment of the conductors and additional support to the conductors and stiffness to the medical lead. Further, utilizing a feature such as a “wedge” for aiding in securing and coupling a flexible conductor to an 
In reference to at least claim 2
Dye modified by Oster and Cole teaches a device according to claim 1. Dye further discloses wherein no part of the flexible conductor is attached to either the inner or outer periphery of the electrode segment (e.g. no portion of the conductor is attached to an inner or outer periphery of the electrode segment, Fig. 2) 
In reference to at least claim 3
Dye modified by Oster and Cole teaches a device according to claim 1. Dye further discloses wherein the lead contains no hypotubes. Oster further discloses the strut is configured to extend through each one of the plurality of 
In reference to at least claim 4
Dye modified by Oster and Cole teaches a device according to claim 1. Oster further discloses wherein the plurality of electrode segments comprise a feature configured to receive the flexible conductor and to secure the flexible conductor to the electrode segment (e.g. contact welded and/or crimped to crimp sleeve, 207/206, paragraphs [0006], [0012], [0044]-[0045], [0051],[0071]; segmented electrodes, paragraphs [0043],[0079],[0081]).
In reference to at least claim 5
Dye modified by Oster and Cole teaches a device according to claim 4. Cole discloses wherein the feature comprises one of a groove and a notch in a shoulder (e.g. electrode segment comprises the contact or conductor coupling “wedge” with groove to receive flexible conductor, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]).
In reference to at least claim 6
Dye modified by Oster and Cole teaches a device according to claim 1. Oster further discloses wherein the strut comprises a plurality of channels configured to receive the flexible conductors (e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]).
In reference to at least claim 8
Dye modified by Oster and Cole teaches a device according to claim 1. Oster further discloses wherein the strut comprises a stop configured to engage the electrode assembly and ensure proper relative positioning of the strut and electrode assembly (e.g. respective positional features, paragraphs [0049]-[0050]).
In reference to at least claim 9
Dye modified by Oster and Cole teaches a device according to claim 1. Dye further discloses wherein the electrode assembly comprises between two and four electrodes and wherein each electrode comprises between two and 
In reference to at least claim 10
Dye modified by Oster and Cole teaches a device according to claim 1. Oster further discloses wherein the strut further comprises positioning arms configured to receive and space the electrodes relative to each other (e.g. respective positional features, paragraphs [0049]-[0050]).
In reference to at least claim 11
Dye modified by Oster and Cole teaches a device according to claim 10. Oster further discloses wherein the positioning arms are further configured with stops to prevent movement of the electrodes in at least one axial direction (e.g. respective positional features, paragraphs [0049]-[0050]).
In reference to at least claims 12-13
Dye modified by Oster and Cole teaches a device according to claim 1. Oster further discloses sliding sleeves over the flexible conductors and within the grooves of the electrodes (e.g. crimp sleeve, paragraphs [0006], [0012], [0044]-[0045], [0051],[0071]).
In reference to at least claim 14
Dye modified by Oster and Cole teaches a device according to claim 1. Dye further discloses wherein the segmented electrodes are one of axially aligned and axially offset (e.g. segmented electrodes are axially aligned, Figs. 1D, 1E, 2).  
In reference to at least claim 15
Dye teaches medical leads with segmented electrodes and methods of fabrication which discloses manufacturing a medical a medical lead (e.g. lead Figs. 1D, 1E) comprising: manufacturing an electrode assembly comprising a plurality of electrodes (e.g. lead has a plurality of electrodes 80, 140, Figs. 1D, 1E); forming a plurality of grooves in each of the plurality of electrodes (e.g. indents 108, Figs. 1C, 1D, 2; conductors placed within indents, para. [0032], [0052]); coupling a flexible conductor directly within each groove of the plurality of grooves in each of the plurality of electrodes (e.g. 170, Fig. 2; conductors placed 
Oster teaches a lead end having slotted member which discloses a medical lead for implantation (e.g. Fig. 1) comprising: an electrode assembly comprising a plurality of electrodes (e.g. 230-233); wherein each of the plurality of electrodes comprise a plurality of electrode segments (e.g. segmented electrodes, paragraphs [0043],[0079],[0081]) and wherein each electrode segment has a flexible conductor directly coupled to it (e.g. each contact ring is coupled with a conductor, Figs. 7-9, paragraph [0052]); a strut coupled within the plurality of electrodes (e.g. 200) such that each of the flexible conductors coupled to the plurality of electrode segments are supported between the strut and each of the plurality of electrodes by the strut (e.g. conductors located within slots of the slotted member, Figs. 10-11, paragraphs [0047],[0070]); and an insulator filling gaps between the plurality of electrodes, the strut and the flexible conductors (e.g. polymer fill, Figs. 10-11, paragraphs [0070],[0073]), wherein at least one electrode segment comprises a wedge configured to secure the flexible conductor between the wedge and the at least one electrode segment (e.g. coupling features slide into the slots, paragraphs [0010], coupling features may include a crimp sleeve 206 with arms 208/209 pressed around the conductor and wedged within the slots 212, Figs. 4-5, paragraphs [0045]-[0049]), it is inherent 
Cole teaches an implantable lead with coplanar contact coupling which discloses a contact or conductor coupling “a wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment (e.g. contact or conductor coupling “wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Dye with the teachings of Cole to include a slotted member “strut” coupled within the plurality of electrodes such that each of the flexible conductors coupled to the plurality of electrode segments are supported by the strut in order to yield the predictable result of providing proper alignment of the conductors and additional support to the conductors and stiffness to the medical lead. Further, utilizing a feature such as a “wedge” for aiding in securing and coupling a flexible conductor to an electrode portion “segment” of a lead was known before the effective filing date of the invention as evidence by Cole and Oster (see portions recited above), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Dye with the teachings of Cole to include a crimp sleeve “wedge” within the electrode segment configured to hold the flexible conductor against the at least one groove of the 
In reference to at least claim 17
Dye modified by Oster and Cole teaches a method according to claim 15. Oster further discloses inserting the strut up to a stop such that the strut extends through each one of the plurality of electrodes (e.g. slotted member extends through each of the plurality of electrodes, Figs. 6-9).
In reference to at least claim 18
Dye modified by Oster and Cole teaches a method according to claim 15. Oster further discloses wherein coupling the flexible conductor directly to each electrode segment includes placing the flexible conductor into a groove e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]; coupling features 
In reference to at least claim 19
Dye modified by Oster and Cole teaches a method according to claim 15. Oster further discloses wherein coupling the flexible conductor directly to each electrode segment includes providing a bend in the flexible conductor and placing the bend into a notch in a shoulder of the electrode segment and welding in place (e.g. welding the conductors to the plurality of electrical elements, Fig. 12, paragraphs [0012],[0082]-[0083]). Cole further disclose welding a wedge to the electrode segment (e.g. the contact or conductor coupling “wedge” that secures the flexible conductor is welded to the electrode segment, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]).
In reference to at least claim 20
Dye modified by Oster and Cole teaches a method according to claim 15. Oster further discloses feeding the flexible conductors though a plurality of channels in the strut (e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]), wherein the electrodes are spaced relative to each on the strut using positioning arms on the strut (e.g. respective positional features, paragraphs [0049]-[0050]) and further comprising sliding sleeves over the flexible conductors and within the grooves of the electrodes (e.g. crimp sleeve, paragraphs [0006], [0012], [0044]-[0045], [0051],[0071]).

Claims 1,3-6,9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0203320 to DiGiore et al. (DiGiore) in view of  US 2014/0309719 to Oster et al. (Oster) and US 2004/0019372 to Cole (Cole). 
**The patentability of a product is based on the product itself it does not depend on its method of production, therefore the patentability of the medical lead claimed in claims 1-14 is based on the medical lead itself it does not depend on its method of production, e.g. centerless grinding, see MPEP 2113. Further, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, therefore in claims 15 and 17-20 only the structure implied by the steps is limiting, see MPEP 2113. 
In reference to at least claim 1
DiGiore discloses leads with spirally arranged segmented electrodes and method of making and using the leads which discloses a medical lead (e.g. lead, 100, 200, Figs. 1-2) for implantation comprising: an electrode assembly comprising a plurality of electrodes (e.g. electrodes 220, 230, Figs. 2-3, 5) wherein each of the plurality of electrodes comprise a plurality of electrode segments (e.g. electrode segments 230, Figs. 2-3, 5) and wherein each electrode segment has a groove (e.g. groove 720, Figs. 7A-7B) and a flexible conductor directly coupled in the groove (e.g. grooves may also provide an area for welding a conductor to a segmented electrode, para. [0080]); a strut (e.g. conductor carrier 904, Figs. 9A-9E) having channels (e.g. conductor carrier 904 has lumens “channels” through which the conductors are carried along the lead, Figs. 9A-9E, para. [0085]) such that each of the flexible conductors coupled to the plurality of electrode segments are supported by the channels (e.g. conductor carrier 904 has lumens “channels” through which the conductors are carried along the lead, Figs. 9A-9E, para. [0085]) and an insulator filling gaps between the plurality of electrodes, the strut and the flexible conductors (e.g. non-conductive spacer 910 and non-conductive material 920 is inserted into the channels 914 and into cutouts 918 and reflowing the non-conductive material to retain the elements within the stimulation lead, para. [0008], [0086]-]0088], [0091]). DiGorgio discloses a flexible conductor directly coupled in the groove (e.g. grooves may also provide an area for welding a conductor to a segmented electrode, para. [0080]) but does not explicitly teach wherein at least one 
Oster teaches a lead end having slotted member which discloses a medical lead for implantation (e.g. Fig. 1) comprising: an electrode assembly comprising a plurality of electrodes (e.g. 230-233); wherein each of the plurality of electrodes comprise a plurality of electrode segments (e.g. segmented electrodes, paragraphs [0043],[0079],[0081]) and wherein each electrode segment has a flexible conductor directly coupled to it (e.g. each contact ring is coupled with a conductor, Figs. 7-9, paragraph [0052]); a strut coupled within the plurality of electrodes (e.g. 200) such that each of the flexible conductors coupled to the plurality of electrode segments are supported between the strut and each of the plurality of electrodes by the strut (e.g. conductors located within slots of the slotted member, Figs. 10-11, paragraphs [0047],[0070]); and an insulator filling gaps between the plurality of electrodes, the strut and the flexible conductors (e.g. polymer fill, Figs. 10-11, paragraphs [0070],[0073]), wherein at least one electrode segment comprises a wedge configured to secure the flexible conductor between the wedge and the at least one electrode segment (e.g. coupling features slide into the slots, paragraphs [0010], coupling features may include a crimp sleeve 206 with arms 208/209 pressed around the conductor and wedged within the slots 212, Figs. 4-5, paragraphs [0045]-[0049]), it is inherent that the crimp sleeve with arms that is slid into the slots and coupled to the conductor act as a “wedge” to secure the flexible conductor between the “wedge” and the at least one electrode segment. Oster further discloses wherein the strut comprises a plurality of channels configured to receive the flexible conductors (e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]) and that the crimp sleeve can be welded to an inside surface or another surface of the electrode (e.g. paragraph [0044]) and that the electrodes can include segmented electrodes that are arrayed around the circumference of the lead (e.g. 
Cole teaches an implantable lead with coplanar contact coupling which discloses a contact or conductor coupling “a wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment (e.g. contact or conductor coupling “wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]). 
It was well known in the art before the effective filing date of the invention to utilize a feature such as a “wedge” for aiding in securing and coupling a flexible conductor to an electrode portion “segment” of a lead as evidence by Cole and Oster (see portions recited above), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of DiGiore with the teachings of Cole to include a crimp sleeve “wedge” within the electrode segment configured to hold the flexible conductor against the at least one groove of the electrode segment thereby securing the flexible conductor between the wedge and the groove of at least one electrode segment in order to yield the predictable result of providing a structure that adds additional support within the coupling between the electrode segment and the flexible conductor to aid in further reducing movement between the metal surface of the conductor and electrode segment in contact with each other. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the lead of DiGiore modified by Oster with the teachings of Cole to include positioning the crimp sleeve “wedge” so at least a portion is coupled to an outer surface of at least one electrode segment similar to the contact or conductor coupling “wedge” shown within Cole in order to yield the predictable result of an alternative arrangement for connecting the electrical conductor to the electrode segment that reduces conductor bending moments and improves lead reliability (‘372, paragraphs [0007]-[0008]).  
In reference to at least claim 3

In reference to at least claim 4
DiGiore modified by Oster and Cole teaches a device according to claim 1. DiGiore further discloses wherein the plurality of electrode segments comprise a feature configured to receive the flexible conductor and to secure the flexible conductor to the electrode segment (e.g. grooves may also provide an area for welding a conductor to a segmented electrode, para. [0080]).  
In reference to at least claim 5
DiGiore modified by Oster and Cole teaches a device according to claim 4. DiGiore further discloses wherein the feature comprises one of a groove and a notch in a shoulder (e.g. grooves may also provide an area for welding a conductor to a segmented electrode, para. [0080]). 
In reference to at least claim 6
DiGiore modified by Oster and Cole teaches a device according to claim 1. DiGiore further discloses wherein the strut comprises a plurality of channels configured to receive the flexible conductors (e.g. conductor carrier 904 has lumens “channels” through which the conductors are carried along the lead, Figs. 9A-9E, para. [0085]). 
In reference to at least claim 9
DiGiore modified by Oster and Cole teaches a device according to claim 1. DiGiore further discloses wherein the electrode assembly comprises between two and four electrodes and wherein each electrode comprises between two and five electrode segments (e.g. multiple segmented electrodes present on the lead, Figs. 2-3, 5, any number of segmented electrodes may be present, para. [0007],[0048],[0053]-[0054]).  
In reference to at least claims 12-13

In reference to at least claim 14
DiGiore modified by Oster and Cole teaches a device according to claim 1. DiGiore further discloses wherein the segmented electrodes are one of axially aligned and axially offset (e.g. radially aligned, para. [0065]).   
In reference to at least claim 15
DiGiore discloses leads with spirally arranged segmented electrodes and method of making and using the leads which discloses a method of manufacturing a medical lead (e.g. lead 100, 200, Figs. 1-2) comprising: manufacturing an electrode assembly comprising a plurality of electrodes (e.g. electrodes 220, 230, Figs. 2-3, 5); forming a plurality of grooves in each of the plurality of electrodes (e.g. groove(s) 720, Figs. 7A-7B); coupling a flexible conductor directly within each groove of the plurality of grooves in each of the plurality of electrodes (e.g. grooves may also provide an area for welding a conductor to a segmented electrode, para. [0080]); configure the flexible conductors to a strut (e.g. conductor carrier 904 has lumens “channels” through which the conductors are carried along the lead, Figs. 9A-9E, para. [0085]) and attach the strut to the plurality of electrodes (e.g. non-conductive spacer 910 and non-conductive material 920 is inserted into the channels 914 and into cutouts 918 and reflowing the non-conductive material to retain the elements within the stimulation lead, para. [0008], [0086]-]0088], [0091]); fill gaps between the plurality of electrodes, the strut and the flexible conductors with an insulator material (e.g. non-conductive spacer 910 and non-conductive material 920 is inserted into the channels 914 and into cutouts 918 and reflowing the non-conductive material to retain the elements within the stimulation lead, para. [0008], [0086]-]0088], [0091]); forming a plurality of electrode segments comprising centerless grinding the plurality of electrodes down to a grind line thereby exposing openings between adjacent electrode segments (e.g. grinding 
Oster teaches a lead end having slotted member which discloses a medical lead for implantation (e.g. Fig. 1) comprising: an electrode assembly comprising a plurality of electrodes (e.g. 230-233); wherein each of the plurality of electrodes comprise a plurality of electrode segments (e.g. segmented electrodes, paragraphs [0043],[0079],[0081]) and wherein each electrode segment has a flexible conductor directly coupled to it (e.g. each contact ring is coupled with a conductor, Figs. 7-9, paragraph [0052]); a strut coupled within the plurality of electrodes (e.g. 200) such that each of the flexible conductors coupled to the plurality of electrode segments are supported between the strut and each of the plurality of electrodes by the strut (e.g. conductors located within slots of the slotted member, Figs. 10-11, paragraphs [0047],[0070]); and an insulator filling gaps between the plurality of electrodes, the strut and the flexible conductors (e.g. polymer fill, Figs. 10-11, paragraphs [0070],[0073]), wherein at least one electrode segment comprises a wedge configured to secure the flexible conductor between the wedge and the at least one electrode segment (e.g. coupling features slide into the slots, paragraphs [0010], coupling features may include a crimp sleeve 206 with arms 208/209 pressed around the conductor and wedged within the slots 212, Figs. 4-5, paragraphs [0045]-[0049]), it is inherent that the crimp sleeve with arms that is slid into the slots and coupled to the conductor act as a “wedge” to secure the flexible conductor between the “wedge” and the at least one electrode segment. Oster further discloses wherein the strut comprises a plurality of channels configured to receive the flexible conductors (e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]) and that the crimp 
Cole teaches an implantable lead with coplanar contact coupling which discloses a contact or conductor coupling “a wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment (e.g. contact or conductor coupling “wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]). 
It was well known in the art before the effective filing date of the invention to utilize a feature such as a “wedge” for aiding in securing and coupling a flexible conductor to an electrode portion “segment” of a lead as evidence by Cole and Oster (see portions recited above), therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of DiGiore with the teachings of Cole to include a crimp sleeve “wedge” within the electrode segment configured to hold the flexible conductor against the at least one groove of the electrode segment thereby securing the flexible conductor between the wedge and the groove of at least one electrode segment in order to yield the predictable result of providing a structure that adds additional support within the coupling between the electrode segment and the flexible conductor to aid in further reducing movement between the metal surface of the conductor and electrode segment in contact with each other. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify the lead of DiGiore modified by Oster with the teachings of Cole to include positioning the crimp sleeve “wedge” so at least a portion is coupled to an outer surface of at least one electrode segment similar to the contact or conductor coupling “wedge” shown within Cole in order to yield the predictable result of an alternative arrangement for connecting the electrical conductor to the electrode segment . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0269337 to Dye et al. (Dye) in view of US 2014/0309719 to Oster et al. (Oster) and US 2004/0019372 to Cole (Cole) as applied to claim 1 further in view of US Patent No. 5,935,159 to Cross, Jr. et al. (Cross) (previously cited).
In reference to at least claim 7
Dye modified by Oster and Cole teaches a device according to claim 1. Oster further discloses wherein the strut comprises a plurality of channels configured to receive the flexible conductors (e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]) but does not explicitly teach the plurality of channels being configured helically. 
Cross teaches a medical electrical lead which discloses a medical lead that includes a core (e.g. 102) that contains channels that house the conductors (e.g. conductors housed within the channels Figs. 3-4) in which the channels may be configured helically (e.g. Fig. 10) to increase the resistance of the lead fracture of the conductors due to repeated flexing (e.g. Col. 4, ll. 53-67). 
It would have obvious to one having ordinary skill in the art before the effective filing date to further modify the lead of Dye modified by Oster and Cole with the teachings of Cross to include the channels being configured helically in order to provide the predictable result of increasing the resistance of the lead fracture of the conductors due to repeated flexing. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are not persuasive. Applicant argues that Dye modified by Oster and Cole does not teach a wedge configured to secure the flexible conductor between the wedge and the groove of at least one electrode segment, the examiner respectfully disagrees. As an initial matter, as recited above, the patentability of a product is based on the product itself it does not depend on its method of production, therefore the patentability of the medical lead claimed in claims 1-14 is based on the medical lead itself it does not depend on its method of production, e.g. centerless grinding, see MPEP 2113. Further, product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, therefore in claims 15 and 17-20 only the structure implied by the steps is limiting, see MPEP 2113. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Dye discloses that the conductor (e.g. 170) is held within the electrode segment (e.g. 142, Fig. 2) which can include flattening a tube along its curved surface locking the conductor in place and that the conductor can be welded to the electrode segment (e.g. para. [0039]-[0040]). Oster discloses the use of a crimp sleeve “a wedge” configured to secure the flexible conductor between the wedge and the at least one electrode segment (e.g. coupling features slide into the slots, paragraphs [0010], coupling features may include a crimp sleeve 206 with arms 208/209 pressed around the conductor and wedged within the slots 212, Figs. 4-5, paragraphs [0045]-[0049]), it is inherent that the crimp sleeve with arms that is slid into the slots and coupled to the conductor act as a “wedge” to secure the flexible conductor between the “wedge” and the at least one electrode segment. Oster further discloses that the crimp sleeve can be welded to an inside surface or another surface of the electrode (e.g. paragraph [0044]) and that the electrodes can include segmented electrodes that are arrayed around the circumference of the lead (e.g. paragraphs [0043], [0079]), therefore it is inherent that there are openings between the electrode segments. Cole  discloses a contact or conductor coupling “a wedge” with a portion of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JG/
/REX R HOLMES/Primary Examiner, Art Unit 3792